    Case 8:18-bk-10566-ES             Doc 51 Filed 10/26/18 Entered 10/26/18 10:15:50                     Desc
                                       Main Document     Page 1 of 1


WENETA M.A. KOSMALA, TRUSTEE
3 MacArthur Place, Suite 760
Santa Ana, CA 92707
Telephone: (714) 708-8190
Facsimile: (714) 509-1760

                                  UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                         SANTA ANA DIVISION

In re:                                                         Case No. 8:18-BK-10566-ES

Huapaya, Eugene Martin                                         Chapter 7

                                                               NOTICE OF CONTINUED MEETING
                                                               OF CREDITORS AND APPEARANCE
                        Debtor(s).                             OF DEBTOR(S) 11 U.S.C. §341(a)



COUNSEL: JOSEPH A WEBER
TO THE ABOVE NAMED DEBTOR(S):

       You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section 341(a) in the
above-entitled matter was continued to November 15, 2018 at 11:02 AM in Room 3-110, United States
Bankruptcy Court, 411 W. Fourth Street, Santa Ana, CA 92701 for the reason set forth below:

         Off calendar; documents outstanding; notice e-mailed
         BANK OF AMERICA BUSINESS ACCOUNTS AND IDENTIFY RECEIPTS AND
         DISBURSEMENTS
         BANK OF THE WEST STATEMENTS ENDING 12/15/17
         MESA GLOBAL SALES INC DETAILED FINANCIAL STATEMENTS SORTED BY ITEM/PAYEE
         EXPLANATION AND BACKUP DOCS RE DEPOSITS AND WITHDRAWALS OVER $500 IN
         BANK OF THE WEST ACCOUNTS
         MESA GLOBAL FORMATION DOCS


Dated: October 26, 2018                                    /s/ WENETA M.A. KOSMALA
                                                           WENETA M.A. KOSMALA
                                                           Chapter 7 Trustee

X        I certify that Debtor(s)’ Counsel in the above referenced case waived Notice of the Continued 341(a)
         meeting.

         I certify that I served the within Notice on the above Debtor(s), Debtor(s)’ Counsel, and the Office of the
         United States Trustee on, 10/26/18.

                                                           /s/ David M. Fitzgerald
                                                           David M. Fitzgerald
